By Judge Michael P. McWeeny
This matter came before the Court to set a fee for a panel member, Dr. Massad, for his appearance as a witness at deposition. Mr. Hovis and Mr. Minor appeared at the motion on May 19, 1995; however, there was no appearance on behalf of Dr. Massad.
There is little authority in this area where a panel member is not called as an expert witness. It is undisputed that Dr. Massad was called purely as a fact witness, not an expert witness. Accordingly, the Court finds that the only basis for awarding a fee at all is pursuant to § 8.01-581.10. Dr. Massad shall be paid a fee of $50.00 for this “work performed as a member of the panel.”